                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 8:18-cv-00847-FMO-MAA                                            Date: March 29, 2019
Title:      Nolan v. Callahan


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause re: Petitioner’s Failure to File Status
                                        Report

        On September 14, 2018, the Court issued an order granting Petitioner’s motion for a Rhines
stay and ordered Petitioner to file a status report every thirty (30) days, providing the Court with an
update on the progress of his habeas petition in the California courts. (ECF No. 14.) Over 30 days
have elapsed since the previous report was filed on February 8, 2019. This is the third time
Petitioner, who is represented by counsel, has failed to file a timely status report. (See ECF Nos. 15,
17.)

        Accordingly, Petitioner is ORDERED TO SHOW CAUSE within fourteen (14) days after
service of this Order why the Court should not dismiss this action without prejudice for failure to
prosecute and failure to comply with the Court’s Order. Alternatively, Petitioner may discharge this
Order to Show Cause by filing the requisite status report.

        Following Petitioner’s response to this Order to Show Cause, Petitioner shall file further
status reports every sixty (60) days. Additionally, within seven (7) days after receipt of any ruling
of the California courts on the merits of his petition, Petitioner shall lodge notice of such ruling with
this Court, indicating the deciding court, the case number, and the disposition. Requests for
extensions of time will be granted only upon a showing of good cause.

        Petitioner’s failure to timely comply with this Order will result in a recommendation
that this action be dismissed without prejudice for failure to prosecute and failure to follow
court orders.

It is so ordered.


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
